Title: From John Adams to Benjamin Rush, 23 March 1813
From: Adams, John
To: Rush, Benjamin



My dear Friend
Quincy March 23. 1813

Your Letter to Waterhouse inclosed in yours of the 16th. Shall be Sent tomorrow. With them came the News of the Hornets Glory. If Our Nation had as much Religion as Jews or Gentiles, they would consider these Victories as a Revelation of the Importance and Necessity of a maritime defence. Lawrence is now enrolled with Hull, Decatur, Jones Bainbridge in the Record of our Naval Conquerors. Immortal Glory to them both in this Life and that which is to come, both in the Heroes and the Christians Creed.
For Mercy’s Sake don’t let Mr Cary See my Ribaldry about Mr Tompson, nor my Oath about the Committee of Deane Langdon and Adams. Pray tell me what work, Mr Carey is about publishing. Do not let him See any of my Nonsense. If you or he can find any Sense, You are wellcome to that.
Give yourself, no concern to answer my Letters. Your Employments are better and more important. I cannot bear to hear that Examination of Candidates is a dull Employment. The Honour to your Country and the everlasting benefit to this Nation ought to render the Fatigue itself Sweet and delightfull. Your Pupils will transmit Science to theirs to the latest generation
The Tories are determined to destroy the Country as the Jacobines and Tories too were in 1800 by Stopping the Wheels of Government. If the good were not to be ruined with the Evil I would not much regret it. But no Angel will warn Lott out of Town. Indeed where can he go? He must Sink or Swim with the Government and Nation with all the faults of both.
It is a lamentable Thing that So little of the Talent and Experience in War, which remains in the Country has been called into Service.
Yours Ut SupraJohn Adams